DETAILED ACTION
1.	The applicant’s amendment filed 01/26/2022 was received. Claims 9 & 14 were amended. Claim 12 was cancelled. Claim 15 is new.

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in the prior Office Action issued on 07/27/2021.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections
4.	The claim rejections under AIA  35 U.S.C. 112(b), of claim 14 are withdrawn per amendments of claim 14.

5.	The claim rejections under AIA  35 U.S.C. 112(d), of claims 10-11 & 13-14 are withdrawn per amendments of claim 9.

6.	The claim rejections under AIA  35 U.S.C. 102(a)(1) as anticipated by Bai et al. (US 2008/0278721 A1) of claim 9 are withdrawn per amendments of claim 9.



Examiner’s Amendment
8.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Eric G. King on 03/22/2022.
Claim 9 in the application has been amended as follows: 
An analysis method for analyzing data on light emitted from plasma, comprising:
a group of steps of: 
obtaining wavelengths of the light correlated with a plasma processing result;
selecting, from the obtained wavelengths, a wavelength selected such that a first factor is larger than a first predetermined value, the first factor representing a deviation in an intensity distribution of the light; 
obtaining a prediction formula to predict the plasma processing result, based on the selected wavelength; and 
predicting the plasma processing result using the selected wavelength
.

Reasons for Allowance
9.	Claims 9-11 & 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of independent claim 9 recites “An analysis method for analyzing data on light emitted from plasma, comprising:
a group of steps of: 
obtaining wavelengths of the light correlated with a plasma processing result;
selecting, from the obtained wavelengths, a wavelength selected such that a first factor is larger than a first predetermined value, the first factor representing a deviation in an intensity distribution of the light; 
obtaining a prediction formula to predict the plasma processing result, based on the selected wavelength; and 
predicting the plasma processing result using the selected wavelength.” The closest prior art of record Bai et al. (US 2008/0278721 A1), does not teach nor suggest “obtaining wavelengths of the light correlated with a plasma processing result; selecting, from the obtained wavelengths, a wavelength selected such that a first factor is larger than a first predetermined value, the first factor representing a deviation in an intensity distribution of the light; obtaining a prediction formula to predict the plasma processing result, based on the selected wavelength; and predicting the plasma processing result using the selected wavelength” as in the context of independent claim 9. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.

a group of steps of: 
obtaining values computed using each of light intensities of a plurality of wavelengths and correlated with the plasma processing result; 
selecting, from the obtained values, a value selected such that a factor is larger than a predetermined value, the factor representing a deviation in a distribution of the obtained values; 
obtaining a prediction formula to predict the plasma processing result based on the selected value; and 
predicting the plasma processing result using the selected value.” The closest prior art of record Bai et al. (US 2008/0278721 A1), does not teach nor suggest “obtaining values computed using each of light intensities of a plurality of wavelengths and correlated with the plasma processing result; selecting, from the obtained values, a value selected such that a factor is larger than a predetermined value, the factor representing a deviation in a distribution of the obtained values; obtaining a prediction formula to predict the plasma processing result based on the selected value; and predicting the plasma processing result using the selected value” as in the context of independent claim 15. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717